Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. §121:

I. Claims 19-21 and 23-38, drawn to, a method for preventing or ameliorating a toxicity associated with a radiation therapy in a subject suffering from a cancer and receiving said radiation therapy, the method comprising administering to the subject a therapeutically effective amount of a DNase enzyme, classified in Class A61K 38/43.
II. Claim 39, drawn to, a method for increasing efficacy of a cytostatic and/or cytotoxic chemotherapy in a subject suffering from a cancer and receiving or deemed to receive said chemotherapy, the method comprising administering to the subject a therapeutically effective amount of a DNase enzyme, classified in Class A61K 38/465.
III. Claim 40, drawn to, a method for increasing the efficacy of a radiation therapy in a subject suffering from a cancer and receiving said radiation therapy, the method comprising administering to the subject a therapeutically effective amount of a DNase enzyme, classified in Class C12Y 301/04.


Inventions I, Invention II, and Invention III are directed to related processes. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP 806.05(j). In the instant case, the method step of Groups I, II and III recite administering to a subject a therapeutically effective amount of a DNase enzyme. However, it is not clear that the same dosage amount, dosage regimen and/or mode of administration can be used to successfully effect the various prospective treatment outcomes, as recited in Groups I, II and III. Furthermore, there is nothing of record to show them to be obvious variants.
In addition, the method of Group II is described in claim 2 of the patent (i.e., 10,617,743) issued from the parent case (i.e., 15/530, 666) of the instant application (i.e., 16/796,391).

Restriction for examination purposes as indicated is proper because all of the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(a)  the inventions have acquired a separate status in the art in view of their different classification;
(b)  the inventions have acquired a separate status in the art due to their recognized divergent subject matter;

(d)  the prior art applicable to one invention would not likely be applicable to another invention;
(e)  the inventions are likely to raise different non-prior art issues under 35 U.S.C. §101 and/or 35 U.S.C. §112(a) paragraph.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
If claims are added after the election, Applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record 

This application contains claims directed to the following patentably distinct species: 

1) Species of DNase enzyme (Claims 19 and 26-29)
1A) DNase gamma (Claims 19, 26 and 27)
1B) human recombinant DNase I (Claims 19, 26 and 28)
1C) DNase II (Claims 19 and 29)

The species of DNase enzyme are independent or distinct, because the various DNase enzymes listed above may have different enzymatic activity levels, and, therefore, different efficacy levels with regard to the use of each in the prevention or amelioration of a toxicity specifically associated with a radiation therapy.  In addition, these species are not obvious variants of each other based on the current record.

2) Species of (mode of) administration (Claims 19 and 34-36)
2A) intravenously or intraperitoneally (Claims 19 and 34)
2B) enterally (Claims 19, 35 and 36)



Applicant is required under 35 U.S.C. §121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, Claim 19 is generic to claims 20, 21 and 23-38.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: 
(a) the species or groupings of patentably indistinct species have acquired a separate status in the art in view of their different classification. 
(b) the species or groupings of patentably indistinct species have acquired a separate status in the art due to their recognized divergent subject matter. 
(c) the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. §103 or pre-AIA  35 U.S.C. §103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.


In summary:
1) Applicant must elect one (1) Invention:  I or II or III;
AND if Applicant elects Group I, then
2) Applicant must elect two (2) species: 1A or 1B or 1C; AND 2A or 2B.

This Office action is a Restriction/Election action.  A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this action.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON M PAPCIAK whose telephone number is (571)272-6235.  The examiner can normally be reached on M-F 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 517-272-8394.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/SMP/Examiner, Art Unit 1651    

/LYNN Y FAN/Primary Examiner, Art Unit 1651